Name: COMMISSION REGULATION (EC) No 635/97 of 10 April 1997 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled long grain rice issued in Regulation (EC) No 530/97
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  plant product;  cooperation policy
 Date Published: nan

 No L 96/ 10 EN Official Journal of the European Communities 11 . 4 . 97 COMMISSION REGULATION (EC) No 635/97 of 10 April 1997 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled long grain rice issued in Regulation (EC) No 530/97 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 13 (3) thereof, Whereas an invitation to tender for the export refund on rice was issued under Commission Regulation (EC) No 530/97 0; Whereas Article 5 of Commission Regulation (EEC) No 584/75 f), as last amended by Regulation (EC) No 299/95 (4), allows the Commission to decide, in ac ­ cordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award; Whereas on the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed; HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders submitted from 4 to 10 April 1997 in response to the invitation to tender for the export refund on wholly milled long grain rice falling within CN code 1006 30 67 to certain third coun ­ tries issued in Regulation (EC) No 530/97 . Article 2 This Regulation shall enter into force on 11 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 April 1997. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 329, 30 . 12 . 1995, p. 18 . (2) OJ No L 82, 22. 3 . 1997, p. 48 . (') OJ No L 61 , 7 . 3 . 1975, p. 25 . h) OJ No L 35, 15. 2 . 1995, p. 8 .